10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:12-cv-02334-TLN-DB Document 105-1 Filed 01/02/20 Page 1of1

For the foregoing reasons, the Parties respectfully request that the Court reopen fact
discovery from January 15, 2020, through June 15, 2020, and adopt the Parties’ proposed trial

dates and deadlines as set forth above.

Date: RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

 

CHRISTIAN MEJIA
Trial Attorney, Tax Division
U.S. Department of Justice

McGREGOR W. SCOTT
United States Attorney, E.D. Cal.
Of Counsel

Attorneys for the United States

Date:

 

MATTHEW GILMARTIN, Ohio Bar #024683
Matthew Gilmartin, Attorney at Law, LLC

9267 Basswood Dr.

Olmsted Falls, OH 44138

Attorney for L. Richard Shearer and Diane Shearer

Date: Praha Oo
ALFRED JOE IZEN, Jr
Attorney at Law
5222 Spruce Street
Bellaire, TX 77401
Attorney for Stanley Swenson as Trustee of the

Joint Status Report 4

 
